
	

113 HR 85 RH: To create the Office of Chief Financial Officer of the Government of the Virgin Islands, and for other purposes.
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 78
		113th CONGRESS
		1st Session
		H. R. 85
		[Report No.
		  113–110]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 3, 2013
			Mrs. Christensen
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			June 17, 2013
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To create the Office of Chief Financial
		  Officer of the Government of the Virgin Islands, and for other
		  purposes.
	
	
		1.Chief financial officer of
			 the virgin islands
			(a)Appointment of
			 chief financial officer
				(1)In
			 generalThe Governor of the Virgin Islands shall appoint a Chief
			 Financial Officer, with the advice and consent of the Legislature of the Virgin
			 Islands, from the names on the list required under section 2(d). If the
			 Governor has nominated a person for Chief Financial Officer but the Legislature
			 of the Virgin Islands has not confirmed a nominee within 90 days after
			 receiving the list pursuant to section 2(d), the Governor shall appoint from
			 such list a Chief Financial Officer on an acting basis until the Legislature
			 consents to a Chief Financial Officer.
				(2)Acting chief
			 financial officerIf a Chief Financial Officer has not been
			 appointed under paragraph (1) within 180 days after the date of the enactment
			 of this Act, the Virgin Islands Chief Financial Officer Search Commission, by
			 majority vote, shall appoint from the names on the list submitted under section
			 2(d), an Acting Chief Financial Officer to serve in that capacity until a Chief
			 Financial Officer is appointed under the first sentence of paragraph (1). In
			 either case, if the Acting Chief Financial Officer serves in an acting capacity
			 for 180 consecutive days, without further action the Acting Chief Financial
			 Officer shall become the Chief Financial Officer.
				(b)Duties of chief
			 financial officerThe duties of the Chief Financial Officer shall
			 include the following:
				(1)Develop and report
			 on the financial status of the Government of the Virgin Islands not later than
			 6 months after appointment and quarterly thereafter. Such reports shall be
			 available to the public.
				(2)Each year prepare and certify spending
			 limits of the annual budget, including annual estimates of all revenues of the
			 territory without regard to sources, and whether or not the annual budget is
			 balanced.
				(3)Revise and update
			 standards for financial management, including inventory and contracting, for
			 the Government of the Virgin Islands in general and for each agency in
			 conjunction with the agency head.
				(c)Documents
			 providedThe heads of each department of the Government of the
			 Virgin Islands, in particular the head of the Department of Finance of the
			 Virgin Islands and the head of the Internal Revenue Bureau of the Virgin
			 Islands shall provide all documents and information under the jurisdiction of
			 that head that the Chief Financial Officer considers required to carry out his
			 or her functions to the Chief Financial Officer.
			(d)Conditions
			 related to chief financial officer
				(1)TermThe
			 Chief Financial Officer shall be appointed for a term of 5 years.
				(2)RemovalThe
			 Chief Financial Officer shall not be removed except for cause. An Acting Chief
			 Financial Officer may be removed for cause or by a Chief Financial Officer
			 appointed with the advice and consent of the Legislature of the Virgin
			 Islands.
				(3)ReplacementIf
			 the Chief Financial Officer is unable to continue acting in that capacity due
			 to removal, illness, death, or otherwise, another Chief Financial Officer shall
			 be selected in accordance with subsection (a).
				(4)SalaryThe
			 Chief Financial Officer shall be paid at a salary to be determined by the
			 Governor of the Virgin Islands, except such rate may not be less than the
			 highest rate of pay for a cabinet officer of the Government of the Virgin
			 Islands or a Chief Financial Officer serving in any government or
			 semiautonomous agency.
				(e)ReferendumAs part of the closest regularly scheduled,
			 islands-wide election in the Virgin Islands to the expiration of the fourth
			 year of the five-year term of the Chief Financial Officer, the Board of
			 Elections of the Virgin Islands shall hold a referendum to seek the approval of
			 the people of the Virgin Islands regarding whether the position of Chief
			 Financial Officer of the Government of the Virgin Islands shall be made a
			 permanent part of the executive branch of the Government of the Virgin Islands.
			 The referendum shall be binding and conducted according to the laws of the
			 Virgin Islands, except that the results shall be determined by a majority of
			 the ballots cast.
			2.Establishment of
			 commission
			(a)EstablishmentThere
			 is established a commission to be known as the Virgin Islands Chief
			 Financial Officer Search Commission.
			(b)Duty of
			 commissionThe Commission shall recommend to the Governor not
			 less than 3 candidates for nomination as Chief Financial Officer of the Virgin
			 Islands. Each candidate must have demonstrated ability in general management
			 of, knowledge of, and extensive practical experience at the highest levels of
			 financial management in governmental or business entities and must have
			 experience in the development, implementation, and operation of financial
			 management systems.
			(c)Membership
				(1)Number and
			 appointmentThe Commission shall be composed of 8 members
			 appointed not later than 30 days after the date of the enactment of this Act.
			 Persons appointed as members must have recognized business, government, or
			 financial expertise and experience and shall be appointed as follows:
					(A)1 individual
			 appointed by the Governor of the Virgin Islands.
					(B)1 individual
			 appointed by the President of the Legislature of the Virgin Islands.
					(C)1 individual, who
			 is an employee of the Government of the Virgin Islands, appointed by the
			 Central Labor Council of the Virgin Islands.
					(D)1 individual
			 appointed by the Chamber of Commerce of St. Thomas-St. John.
					(E)1 individual
			 appointed by the Chamber of Commerce of St. Croix.
					(F)1 individual
			 appointed by the President of the University of the Virgin Islands.
					(G)1 individual, who
			 is a resident of St. John, appointed by the At-Large Member of the Legislature
			 of the Virgin Islands.
					(H)1 individual appointed by the President of
			 AARP Virgin islands.
					(2)Terms
					(A)In
			 generalEach member shall be appointed for the life of the
			 Commission.
					(B)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made. Any member appointed to fill a vacancy shall be appointed
			 for the remainder of that term.
					(3)Basic
			 payMembers shall serve without pay.
				(4)QuorumFive
			 members of the Commission shall constitute a quorum.
				(5)ChairpersonThe Chairperson of the Commission shall be
			 the Chief Justice of the Supreme Court of the United States Virgin Islands or
			 the designee of the Chief Justice. The Chairperson shall serve as an ex officio
			 member of the Commission and shall vote only in the case of a tie.
				(6)MeetingsThe
			 Commission shall meet at the call of the Chairperson. The Commission shall meet
			 for the first time not later than 15 days after all members have been appointed
			 under this subsection.
				(7)Government
			 employmentMembers may not be current government employees,
			 except for the member appointed under paragraph (1)(C).
				(d)Report;
			 recommendationsThe
			 Commission shall transmit a report to the Governor, the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate not later than 60 days after its first meeting.
			 The report shall name the Commission’s recommendations for candidates for
			 nomination as Chief Financial Officer of the Virgin Islands.
			(e)TerminationThe
			 Commission shall terminate upon the nomination and confirmation of the Chief
			 Financial Officer.
			3.DefinitionsFor the purposes of this Act, the following
			 definitions apply:
			(1)Chief financial
			 officerIn sections 1 and 2, the term Chief Financial
			 Officer means a Chief Financial Officer or Acting Chief Financial
			 Officer, as the case may be, appointed under section 1(a).
			(2)CommissionThe
			 term Commission means the Virgin Islands Chief Financial Officer
			 Search Commission established pursuant to section 2.
			(3)GovernorThe
			 term Governor means the Governor of the Virgin Islands.
			(4)Removal for
			 causeThe term removal for cause means removal based
			 upon misconduct, failure to meet job requirements, or any grounds that a
			 reasonable person would find grounds for discharge.
			
	
		June 17, 2013
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
